UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR WARDELL WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:06-cr-00038-DKC-1; 8:08-cv-02830-DKC)


Submitted:   November 18, 2010             Decided:   December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Wardell Wright, Appellant Pro Se.       Barbara Suzanne
Skalla, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor     Wardell      Wright      appeals      the     district    court’s

order denying his Fed. R. Civ. P. 52(b) motion to amend.                             We

have     reviewed     the     record      and    find     no       reversible    error.

Accordingly,     we    affirm      the    judgment      of     the   district     court.

Wright    v.    United      States,      Nos.   8:06-cr-00038-DKC-1,            8:08-cv-

02830-DKC      (D.   Md.    June   16,     2010).       We     dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            2